Exhibit 32 Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. In connection with the Annual Report of TC Power Management Corp. a Nevada corporation (the "Company") on Form 10-K for the year ending August 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Nigel Johnson, Chief Executive Officer and Chief Financial Officerof the Company, certifies to the best of his knowledge, pursuant to 18U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to TC Power Management Corp., and will be retained by TC Power Management Corp. and furnished to the Securities and Exchange Commission or its staff upon request. /s/ Nigel Johnson Nigel Johnson Chief Executive Officer and Chief Financial Officer December 14, 2009 27
